     Case 1:21-cv-00127-NONE-BAM Document 12 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VADEN ANDERSON,                                No. 1:21-cv-00127-NONE-BAM
12                    Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                     REQUEST AND MOTION FOR SECOND
13            v.                                     EXTENSION OF TIME TO HAND FILE
14                                                   AMENDED FACTUAL COMPLAINT
      AMAZON.COM, INC., et al.,
15                                                   (Doc. 10)
                      Defendants.
16

17          Plaintiff Vaden Anderson (“Plaintiff”), proceeding pro se and in forma pauperis, filed this

18   action on January 29, 2021. (Doc. 1.) On May 18, 2021, the Court screened Plaintiff’s complaint

19   and granted him leave to amend within thirty (30) days. (Doc. 5.) On June 21, 2021, the Court

20   granted Plaintiff’s first request for an extension of time to file his amended complaint. The Court

21   directed Plaintiff to file his first amended complaint within thirty (30) days. (Doc. 7.) On July

22   15, 2021, Plaintiff filed the instant request for a second extension of time to file amended

23   complaint. (Doc. 10.) Plaintiff explains that he recently was involved in a rollover collision on

24   June 16, 2021, as evidenced by a California Highway Patrol Accident Report filed under seal. He

25   currently is under emergency care and physical therapy. Additionally, Plaintiff reports that he has

26   experienced unforeseen circumstances and hardships directly related to COVID-19. Plaintiff

27   therefore requests a second extension of time to amend his complaint due to the complex nature

28   of the case. (Id.)
                                                        1
     Case 1:21-cv-00127-NONE-BAM Document 12 Filed 07/20/21 Page 2 of 2


 1          Having considered the request and supporting documents filed under seal, and good cause

 2   appearing, Plaintiff’s motion for a second extension of time to file an amended complaint is

 3   GRANTED. Within thirty (30) days from the date of this order, Plaintiff shall file a first

 4   amended complaint. If Plaintiff fails to file an amended complaint in compliance with the

 5   Court’s orders, including the May 18, 2021 screening order, then the Court will recommend

 6   dismissal of this action. Plaintiff again is advised that further requests for extensions of time must

 7   be supported by good cause.

 8
     IT IS SO ORDERED.
 9

10      Dated:     July 20, 2021                               /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
